Citation Nr: 1033679	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for arthritis (claimed as aches 
of the lower extremities), to include as secondary to a service-
connected low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1954 to May 1958.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision by the San Juan, Puerto Rico Department of Veterans 
Affairs (VA) Regional Office (RO).  

The case was before the Board in March 2009, when the claims of 
service connection for degenerative disc disease of the 
lumbosacral spine, a right leg disability and arthritis were 
remanded for notice and additional development.  An interim, June 
2010, rating decision granted service connection for lumbosacral 
disc disease, rated 20 percent, effective March 4, 2004 and for 
right leg peripheral neuropathy, rated 10 percent, also effective 
March 4, 2004.  Hence, what remains before the Board is the 
matter of service connection for lower extremity arthritis 
(claimed as aches of the lower extremities).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In March 2009 , the Board found the matter of service connection 
for arthritis (of the lower extremities) as secondary to a low 
back disability to be inextricably intertwined with the matter of 
service connection for the low back disability, and deferred 
consideration of such matter pending resolution of the service 
connection for low back disability claim.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When 
aggravation of a nonservice-connected disability is proximately 
due to or the result of a service-connected condition, such 
Veteran shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 439, 
448.

Reports of March 2009 private right knee X-rays note narrowing of 
all three compartments with rheumatoid and osteoarthritis, and 
patellar enthesopathy.  A May 2009 VA whole body scan was 
interpreted as showing inflammatory, traumatic, or degenerative 
changes in the hands, wrists, shoulders, knees (with particular 
severe involvement of the right patella), ankles and feet.  Thus, 
there is evidence of lower extremity joint pathology, including 
arthritis.  However, there is no medical opinion regarding a 
possible nexus between the Veteran's lower extremity joint 
pathology and his service/service connected low back disability.  
Consequently, a VA examination to secure a medical opinion is 
necessary.

Also, review of the claims file found that the Veteran has 
received private treatment for his claimed disability, suggesting 
that there are pertinent medical records outstanding.  Records of 
the treatment may contain pertinent information, and must be 
secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should ask the Veteran to identify 
the providers of all treatment and/or 
evaluation he has received for lower 
extremity joint complaints since his 
separation from service, and to provide any 
releases needed to secure records of any 
private such evaluation/treatment.  The RO 
should obtain complete clinical records 
(those not yet associated with the claims 
file) from the sources identified.  If any 
private provider does not respond, the 
Veteran and his representative should be so 
advised, and reminded that ultimately it is 
his responsibility to ensure that any private 
records are secured.

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedic 
specialist to determine whether he has 
arthritis (or an arthritis-like disability) 
of the lower extremities that is either 
directly related to his service or was caused 
or aggravated by his service-connected low 
back disability.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Based on 
examination and file review, the examiner 
should provide an opinion responding to the 
following:

(a)  Does the Veteran have arthritis of the 
lower extremities or a disability manifested 
by aches of the lower extremities (exclusive 
of the right leg peripheral neuropathy which 
is already service connected)?

(b)  If so, please identify (by medical 
diagnosis) each such disability.

(c)  As to each lower extremity disorder 
diagnosed, based on the factual evidence is 
it at least as likely as not (50 % or better 
probability) that such disability is directly 
related to the Veteran's active 
service/orthopedic complaints noted therein?
(d)  For any lower extremity disability 
diagnosed that is determined to not be 
directly related to the Veteran's active 
service, is it at least as likely as not that 
such disability was caused or aggravated by 
(increased in severity due to) the Veteran's 
service connected low back disability?  If 
any lower extremity disability is found to 
not have been caused, but to have been 
aggravated, by the service connected low back 
disability, the examiner is requested to 
further specify, to the extent possible, the 
degree of disability (in terms of 
manifestations/or impairment) that is due to 
such aggravation.  The examiner must explain 
the rationale for all opinions given.

3.  The RO should then readjudicate this 
claim.  If it remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

